Citation Nr: 1601617	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for adjustment disorder with depressed mood.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 8, 1988, to December 12, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied a rating in excess of 50 percent for adjustment disorder with depressed mood.

The Board observes that the RO denied entitlement to a TDIU prior to the present appeal period in an April 2012 rating decision.  Nevertheless, the United States Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has raised a claim for a TDIU in association with his current claim for an increased rating for his psychiatric disability in that he has alleged that such disability renders him unemployable, the Board finds that this matter is appropriately before the Board and, in turn, has included this issue on the front page of this decision.

In August 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.  During the hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of additional evidence received after the December 2013 statement of the case.  Therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As indicated in the Introduction, the issue of entitlement to TDIU has been raised in connection with the Veteran's claim for an increased rating for his psychiatric disability.  However, he is also service-connected for a right ankle disability, evaluated as 20 percent disabling.  As such, on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

The Board also finds that a remand is necessary in order to obtain outstanding treatment records referable to the Veteran's psychiatric disability.  VA treatment records up to December 2013 have been associated with the claims file.  During the August 2015 Board hearing, the Veteran reported that he continues treatment with the Little Rock, Arkansas, VA Medical Center with at least monthly appointments.  Therefore, on remand, all outstanding VA treatment records should be obtained for consideration in the Veteran's appeal.

In addition, a June 2014 VA memorandum suggests that the Veteran participated in VA's vocational rehabilitation program.  As the Veteran's VA vocational rehabilitation folder may contain information relevant to his appeal, it should be obtained and associated with the claims file.

Also, the evidence of record suggests that the Veteran has applied for disability benefits from the Social Security Administration (SSA) and Arkansas Rehabilitation Services.  At the August 2015 Board hearing, the Veteran reported that he applied for SSA benefits and was denied.  An April 2015 communication from SSA also reflects that such agency was processing the Veteran's application for benefits.  Similarly, Arkansas Rehabilitation Services requested information from VA pertaining to the Veteran's pending claim in March 2015.  As such, the AOJ should obtain the complete medical and administrative records related to any application for benefits from SSA and Arkansas Rehabilitation Services.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Veteran last underwent a VA mental disorders examination in January 2013.  At that time, he reported that he had been working as a truck driver for a concrete company for a month.  He stated that he kept to himself at work and reported some difficulty getting along with his co-workers.  The examiner noted a diagnosis of adjustment disorder with depressed mood and recorded a global assessment of functioning (GAF) score of 63.  The examiner concluded the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by medication.  However, the examiner explained that the Veteran's depression has multiple etiologies and that the GAF score provided in the report was based on depression related to the Veteran's service-connected ankle condition.  In addition, the only symptom noted by the examiner was depressed mood.  It appears that the examiner did not take into account the Veteran's complete psychiatric symptomatology based on his service-connected adjustment disorder with depressed mood.  In such regard, the Board notes that a January 2013 VA treatment record reflects symptoms of depressed mood, irritability, and isolation and a GAF score of 45.  November 2012 and December 2012 VA treatment records report GAF scores of 45 and 48, respectively.  

Moreover, subsequent to the examination, the Veteran has reported additional or increased psychiatric symptomatology.  In this regard, a February 2013 VA treatment record noted that the Veteran reported worsening mood and coping, and some suicidal ideation but no plan or intent.  A GAF score of 40 was recorded.  The Veteran was also diagnosed with alcohol abuse disorder.  At that time, the Veteran reported that he was fired from his trucking driving job because of insubordination.  March 2013 and June 2013 VA treatment records noted the Veteran was still not working.

In January 2015, the Veteran's VA treatment provider reported that h was diagnosed with posttraumatic stress disorder (PTSD) in addition to adjustment and depressive disorders.  The VA treater noted a recent GAF score of 45.  The VA treater reported that the Veteran experienced problems with irritability, isolation, insomnia, and intrusive memories.  The VA treater noted that the Veteran believed his symptoms adversely affected his job performance and interpersonal relationships.  The Veteran believed he was unable to work due to activity limitations, anger management issues, and impaired ability to interact with others.

During the August 2015 Board hearing, the Veteran testified that his mental condition had gotten worse since his initial rating in 2011.  He testified that he could not handle others, could not have others walking behind him, and had gotten paranoid.  He had stopped attending church and sometimes had panic attacks when in a crowd.  He testified that he did not have many friends, liked to be alone, and did not engage in many social activities.  He spent his days watching television.  He felt depressed every day, had thoughts about hurting himself or others, had been violent, and had a short temper.  He had difficulty sleeping.  He tried working within the prior year as an automotive technician but quit after three months because of an argument with a co-worker.  He reported that the last time he was employed full-time for more than three months was in 2010.  The Veteran believed he was unable to work because of his difficulty being around others, his irritability, his short fuse, and the possibility of getting violent.

In light of the above, to include the Veteran's suggestion that he has additional and increased psychiatric symptomatology, including those symptoms he contends prevent him from working, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his adjustment disorder with depressed mood.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In conducting such examination, if the examiner notes additional diagnoses, the examiner should attempt to measure the psychiatric symptomatology attributable solely to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when the effects of a service-connected disability have not been clinically disassociated from those of a nonservice-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to his adjustment disorder with depressed mood.  After obtaining any necessary authorization from the Veteran, all identified records should be obtained, to include any Little Rock VA treatment records after December 2013.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain the Veteran's VA vocational rehabilitation folder and associate it with the record on appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Request that SSA and Arkansas Rehabilitation Services furnish complete copies of any determination on a claim for benefits as well as the medical records that served as the basis for any such determination.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After obtaining all outstanding records, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected adjustment disorder with depressed mood.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected adjustment disorder with depressed mood.  The examiner should also specifically address the functional impact such disability has on the Veteran's daily life and employability.

In making these findings, if the examiner notes additional diagnoses, the examiner should attempt to measure the symptoms and limitations attributable solely to the Veteran's service-connected adjustment disorder with depressed mood, and provide a rationale for such distinctions.

All opinions expressed by the examiner should be accompanied by a complete rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, including a VA examination to address the functional impairment caused by all of the Veteran's service-connected disabilities if deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

